            Case 2:21-bk-52780                        Doc 5          Filed 08/19/21 Entered 08/19/21 14:55:57    Desc Main
                                                                     Document      Page 1 of 1




                                                               United States Bankruptcy Court
                                                                      Southern District of Ohio
 In re      Shannon S. Freed                                                                      Case No.
                                                                                  Debtor(s)       Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: August 19, 2021                                                 /s/ Shannon S. Freed
                                                                       Shannon S. Freed
                                                                       Signature of Debtor




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
